Appeal from a judgment of the Supreme Court (Connor, J.), entered March 10, 2005 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Central Office Review Committee denying his grievance.
Petitioner commenced this CPLR article 78 proceeding seeking to challenge the denial of a grievance regarding his 2003 cell and program reassignments. Inasmuch as the Attorney General has advised this Court of petitioner’s death, the matter must be dismissed as moot (see Matter of Washington v Hoke, 168 AD2d 701 [1990]; Matter of Dean v Tofany, 48 AD2d 964 [1975]).
Mercure, J.P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the petition is dismissed, as moot, without' costs.